DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 8 and 11: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a mounting assembly moveably coupled to the outer housing to mount a peripheral module, wherein the rotatable arm is to remain in the first angular position when a first peripheral module is mounted, whereby the mounting assembly is moveable to extend the first peripheral module to a first clearance distance; and wherein the rotatable arm is rotatable to a second angular position in response to mounting a second peripheral module, whereby the mounting assembly is moveable to engage the rotatable arm against the first shoulder and to extend the second peripheral module to a second clearance distance less than the first distance. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-7, these claims are allowed based on their dependence on the allowable independent claim 1.

Regarding claims 12-15, these claims are allowed based on their dependence on the allowable independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner considered Jang et al. (US 20140009628) as the closest prior art.
Jang (figs. 1-12) teaches an electronic device comprising: an outer housing including a recess to receive a peripheral module (140); a display screen (fig. 12) supported by the outer housing; a mounting assembly (fig. 4) moveably coupled to the outer housing to move the peripheral module into and out of the recess (fig. 5), and a first shoulder disposed at a fixed position within the outer housing (fig. 5).
Jang does not disclose the mounting assembly including a rotatable arm biased to a first angular position; wherein the rotatable arm remains in the first angular position when a first peripheral module is mounted to the mounting assembly, whereby the mounting assembly is moveable to a first position to extend the first peripheral module beyond the recess of the outer housing; and wherein the rotatable arm is rotatable to a second angular position in response to mounting a second peripheral module to the mounting assembly, whereby the mounting assembly is moveable to a second position 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800
	06/04/2021